Citation Nr: 0009122	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right shoulder.  

2.  Entitlement to service connection for arthritis of the 
lower cervical spine.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

4.  Entitlement to a rating in excess of 30 percent for 
anxiety disorder.  

5.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right rib.  



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

The RO denied service connection for traumatic arthritis of 
the right shoulder and arthritis of the lower cervical spine, 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for PTSD, denied a rating in excess of 30 percent 
for anxiety disorder, and granted service connection for 
residuals of a fracture of the right rib with assignment of a 
noncompensable evaluation.  

The issues on appeal were originally before the Board in June 
1998 at which time they were remanded to the RO in order to 
afford the veteran a requested hearing.  

In May 1999 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to an evaluation in excess of 30 
percent for general anxiety disorder is addressed in the 
remand portion of the decision.


FINDINGS OF FACT

1.  VA and non-VA competent medical opinion expresses a 
causal relationship between the in-service injuries to the 
right shoulder and spine and the currently existing right 
shoulder and cervical spine disabilities.  

2.  The RO denied service connection for PTSD when it issued 
an unappealed rating decision in August 1988.

3.  Evidence received since the August 1988 rating decision 
bears directly and substantially upon the issue, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fully decide the merits of the claim.  

4.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

5.  The evidence pertaining to the claim of entitlement to 
service connection for PTSD is in relative equipoise.  

6.  Residuals of a right rib fracture are non-symptomatic or 
productive of no ascertainable disablement.

7.  Residuals of a fracture of the right rib have not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the right shoulder and arthritis 
of the cervical spine were incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. § 3.303 
(1999).

2.  Evidence received since the August 1988 determination 
wherein the RO denied service connection for PTSD is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  

3.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  PTSD was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 1991);  
38 C.F.R. §§ 3.303, 3.304(f) (1999).

5.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the right rib have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.72, Diagnostic Code 5297 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
traumatic arthritis of the right shoulder 
and for arthritis of the lower cervical 
spine.  

Factual Background

Review of the service medical records reveals the veteran was 
treated for moderate contusions of the shoulder and right hip 
after a wall fell on him during enemy shelling in January 
1945.  

It was noted on the report of the separation examination 
which was conducted in May 1946 that the veteran was wounded 
in the right shoulder, right ribs and right side of the back 
when a wall fell on him.  At the time of the examination, he 
reported he had occasional problems with his shoulder and 
back.  Physical examination of the afflicted areas revealed 
no objective findings.  A neurological diagnosis was tingling 
of back and shoulder.  

Review of the service personnel records reveals the veteran 
was awarded the Purple Heart Medal.  

A VA neuropsychiatric examination was conducted in August 
1948.  The veteran complained, in pertinent part, of back and 
shoulder pain.  It was noted that the neurological 
examination was negative.  

A VA general medical examination was conducted in August 
1948.  The veteran was complaining of problems with his back 
and chest as a result of an in-service injury.  He was also 
complaining of pain between the shoulder blades.  X-rays of 
the right shoulder were interpreted as revealing no bony, 
joint or soft tissue abnormality.  

At the time of a January 1954 neuropsychiatric examination it 
was noted the veteran was complaining of back pain.  The 
examiner noted the back pain was located in the thoracic area 
between the scapulae.  He further noted there were no 
clinical findings to account for the veteran's complaints of 
pain.  The neurological examination was normal.  

Private treatment records have been associated with the 
claims file.  A February 1996 X-ray of the cervical spine was 
interpreted as revealing osteoporotic and degenerative 
changes in the cervical spine.  February 1996 X-rays of the 
bilateral shoulders revealed bilateral osteoarthritic changes 
and degenerative changes in the shoulder joints.  

The report of a July 1996 VA general medical examination is 
of record.  The veteran complained of continuous and 
progressive discomfort in the right shoulder area between the 
neck and shoulder and upper thoracic spine.  He also 
complained of low back and hip pain.  He reported he had 
problems with his upper thoracic vertebrae and right shoulder 
as a result of a shell injury in the 1940's.  The veteran 
also alleged he broke his collar bone and fracture ribs at 
the same time.  He was hospitalized and then returned to 
duty.  

Physical examination revealed obvious distortion and 
displacement of the sternal junction area of the clavicle.  
It was the examiner's opinion that it was difficult to 
dissociate the injury the veteran received during active duty 
from the present concern in limitation of his activities due 
to pain in the right shoulder and back.  The diagnoses were 
traumatic arthritis of the right shoulder and lower cervical 
spine with residual pain.  X-rays revealed very minimal 
narrowing of C3-4 and C4-5 disc space which may or may not 
represent early degenerative disk disease.  An X-ray of the 
right clavicle revealed a normal clavicle.  

The transcript of an April 1999 local RO hearing has been 
associated with the claims file.  The veteran testified he 
was injured during World War II when a wall fell on him.  
After the injury, he had pain in his upper and lower back and 
across the shoulders.  He did not recall if X-rays were taken 
of his injury.  He testified his right shoulder was not 
examined at the time of his service separation examination.  
He first sought treatment for back pain in 1947.  He sought 
treatment from chiropractors in the 1950's.  He did not have 
any subsequent cervical spine or shoulder injuries after 
discharge from active duty.  He testified he was not having 
problems with his neck at the time of the hearing.  

In April 1999, GCE., M.D. opined, in pertinent part, that the 
veteran had residuals of military service consisting of post 
traumatic arthritis of the back and right shoulder.  The 
physician noted the veteran was injured by an explosion 
during World War II when a wall collapsed on him.  

The veteran reported that he had minor complaints of back, 
neck and right shoulder pain at the time of the separation 
examination but he kept his mouth shut as he wanted to go 
home.  It was further noted the veteran injured his shoulder 
working for the Corp of Engineers and when X-rays were taken 
they revealed degenerative arthritis.  

The report of an April 1999 VA examination of the right 
shoulder and cervical spine is of record.  The veteran 
reported he was injured when a wall fell on him in 1945.  He 
reported he injured his neck, shoulder on the right and low 
back.  He recalled an inability to move the right shoulder 
after the injury.  X-rays of the cervical spine revealed 
spurring on the body of C7 with a small spur on the body of 
C6.  Narrowing of the interspace at C4-5 was present.  X-rays 
of the right shoulder revealed degenerative joint disease of 
the acromioclavicular articulation.  Spotty demineralization 
was noted in the vicinity of the greater tuberosity.  

The impressions from the examination were degenerative 
arthritis of the right shoulder, chronic capsulitis of the 
right shoulder, impingement on the right of the rotator cuff 
remnants, chronic bicipital tendinitis on the right, 
degenerative discopathy of C4-5 of the cervical spine, 
degenerative spurring of the vertebral body of C6, C7 and 
partial loss of range of motion of the cervical spine 
secondary to degenerative arthritis of the lower segments.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).


Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" has held in Savage v. Gober, 
10 Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board notes that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  In this regard, 
there is service documentation of injury, present disability, 
and competent medical opinion linking current disability to 
injury in service.  That is, the Board finds that he has 
presented claims which are plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The Board finds that service connection is warranted for 
traumatic arthritis of the right shoulder and for arthritis 
of the lower cervical spine.  

The Board notes there is competent evidence of record 
demonstrating the veteran injured his right shoulder in 
combat in World War II.  On the report of the service exit 
examination it was noted the veteran was wounded in the right 
shoulder, right ribs and right side of the back in 1945.  A 
neurological evaluation at that time revealed tingling of the 
back and shoulder.  While the report of the exit examination 
did not indicate where the veteran's back disorder was 
located other than on the right side, the Board will assume 
the injury was in the cervical area.  




Thus the Board finds there is evidence of an in-service back 
injury.  There is competent evidence of record demonstrating 
the veteran currently has arthritis of the right shoulder and 
also of the cervical spine.  Finally, there is competent 
evidence of record linking the in-service injuries and the 
current disorders.  

The Board notes the examiner who conducted the July 1996 VA 
general medical examination opined that it was difficult to 
dissociate the injury the veteran received during active duty 
from the present concern in limitation of activities due to 
pain in the right shoulder and back.  The Board further notes 
that Dr. GCE provided an opinion in April 1999 that the 
veteran had residuals of military service consisting of 
traumatic arthritis of the back and right shoulder.  No 
evidence has been associated with the claims file 
demonstrating that the veteran's right shoulder disorder or 
the cervical spine disorder was not linked to active duty.  

The Board notes that even though a right shoulder and 
cervical back disorder was not found on VA examinations 
conducted in August 1948, and January 1954, the veteran did 
complain at those times of back and shoulder pain.  While 
this continuity of symptomatology has not been affirmatively 
linked by competent medical opinion to the veteran's current 
right shoulder or cervical back disorders, the Board has 
placed some probative value on the veteran's consistent 
complaints of pain.  

The Board notes Dr. GCE reported the veteran had a post-
service shoulder injury but the doctor, in spite of this 
knowledge, attributed the veteran's current disorder to the 
explosion during military service.  No evidence has been 
associated with the claims file demonstrating the veteran's 
right shoulder or back disorders were the result of a post-
service accident.  



Thus to summarize, the Board finds there is competent 
evidence of a right shoulder and back injury during active 
duty, there is current evidence of the presence of arthritis 
of the right shoulder and cervical spine and the arthritis 
has been linked to active duty by competent evidence of 
record and no evidence has been presented in opposition to 
those facts.  For the foregoing reasons, the Board finds that 
the evidentiary record supports grants of entitlement to 
service connection for traumatic arthritis of the right 
shoulder and arthritis of the lower cervical spine.


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.  

Factual Background

The evidence which was of record at the time of the August 
1988 rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD is reported in 
pertinent part below.  

Review of the service medical records reveals there were no 
complaints of, diagnosis of or treatment for any mental 
disorders while the veteran was on active duty.  The veteran 
was found to be psychiatrically normal at the time of the 
separation examination which was conducted in May 1946.

Review of the service personnel records shows the veteran 
served in the European Theater during World War II.  He was 
awarded the Purple Heart medal which is indicative of 
participation in combat.  

A VA neuropsychiatric examination was conducted in August 
1948.  The impression from the examination was hysteria 
psychoneurosis.  The examiner noted there was no evidence of 
psychosis.  




The report of a January 1954 neuropsychiatric examination 
included pertinent diagnoses of inadequate personality with 
emotional instability and no neurological disorder or 
psychotic or psychoneurotic reaction found.  

The report of a July 1988 VA psychiatric examination has been 
associated with the claims files.  The diagnosis at that time 
was generalized anxiety disorder.  

The RO denied service connection for PTSD in August 1988.  It 
was noted the veteran had combat service during World War II.  
It was further noted, however, that at the time of the most 
recent VA examination no PTSD symptoms were present.  The RO 
specifically found that PTSD was not shown by the evidence of 
record.  The veteran was informed of the decision and of his 
procedural and appellate rights via correspondence dated in 
September 1988.  He did not appeal the denial of service 
connection for PTSD which became final in August 1989.  

The evidence added to the record subsequent to the August 
1988 rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD is reported in 
pertinent part below.  

The report of an April 1996 VA psychiatric examination has 
been associated with the claims file.  The veteran's claims 
file was not available for review.  The diagnosis was 
generalized anxiety disorder.  It was the examiner's opinion 
that there was not enough evidence of either intrusive 
thoughts or social discomfort to warrant a diagnosis of PTSD.  

The transcript of an April 1999 local RO hearing has been 
associated with the claims file.  The veteran testified as to 
PTSD symptomatology he had.  He reported that he had only 
been fired from one job in his life.  He was not receiving 
any treatment for PTSD or anxiety at the time of the hearing.  

A letter dated in April 1999 from GCE., M.D. is of record.  
Dr. GCE noted the veteran was injured by an explosion in 
Germany which caused a building to collapse on him.  The 
veteran's spouse reported she was driven crazy by the 
veteran's fidgeting.  Dr. GCE opined, in pertinent part, the 
veteran had PTSD which was manifested by fidgeting due to 
survivor's guilt regarding buddies who were killed.  

The report of an April 1999 VA psychiatric examination has 
been associated with the claims file.  The veteran reported 
occasional nightmares, some of which were war related.  The 
examiner noted the veteran did not report any intrusive 
thoughts during the day.  The veteran did report he was 
easily startled.  He went to restaurants and did not 
particularly care where he sat.  The impression from the 
examination was generalized anxiety disorder.  

Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
last reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) medical evidence 
diagnosing the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and, 
(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).



The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  




With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999).  First, the Board must 
determine whether the evidence presented or secured since the 
prior final denial of the claim is "new and material."  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. 
App. 209, 218-219 (1999) and Winters v. West, 12 Vet. App. 
203, 206 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.  

The veteran seeks to reopen his claim for service connection 
for PTSD which the RO denied in August 1988.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  The RO originally denied the claim in 
August 1988 based on a finding that neither the service 
medical records nor the medical findings obtained on VA 
examination supported a diagnosis of PTSD.  


Evidence received subsequent to the August 1988 rating 
decision includes an April 1999 letter from Dr. GCE.  In the 
letter the doctor included his opinion that the veteran had 
PTSD which was manifested by fidgeting due to survivor's 
guilt.  The Board finds this evidence both new and material.  
The evidence was not of record at the time of the August 1988 
rating decision so it is new.  It is material as it includes 
a competent diagnosis of PTSD which noted an in-service 
stressor.  

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there is now of 
record a diagnosis of PTSD which has been linked to active 
duty.  The evidence submitted bears directly and 
substantially upon the issue of entitlement to service 
connection for PTSD, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material evidence cases.  Under 
the new Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
PTSD, the first element has been met.  Accordingly, the 
Board's analysis must proceed to a determination of whether 
the appellant's reopened claim is well grounded; and if so, 
to an evaluation of the claim on the merits.


Whether the claim of entitlement to 
service connection for PTSD is well 
grounded.

The Board finds the reopened claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that the 
veteran has presented a claim that is plausible.  

Included in the claims file is a diagnosis of PTSD by a 
competent medical professional who has diagnosed the disorder 
based on an in-service stressor reported by the veteran.  

PTSD has been linked to the veteran's active duty experiences 
by competent medical evidence.  As the evidence of record 
includes a diagnosis of PTSD and evidence linking the 
diagnosis to the veteran's experiences while on active duty, 
the Board finds that the claim is well grounded.  38 U.S.C.A. 
§ 5107.  

As the Board noted earlier, the Court requires a three step 
test with respect to new and material evidence cases.  Under 
the Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

The Board has already determined that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD.  The Board has 
also determined that the claim of entitlement to service 
connection for PTSD is well grounded.  Accordingly, the last 
step in the Court's required three step procedure is an 
evaluation of the claim on the merits.



Entitlement to service connection for 
PTSD.

The Board finds the evidence is in relative equipoise 
regarding the claim of entitlement to service connection for 
PTSD.  The evidence which supports this claim is the April 
1999 opinion from Dr. GCE. which found that the veteran has 
PTSD.  Additionally, the Board finds the veteran is a combat 
veteran as he is in receipt of the Purple Heart medal.  This 
fact also supports the veteran's claim.  The Board notes that 
as the veteran is found to be a combat veteran and his 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone establishes the occurrence of 
the claimed in-service stressor.  

In opposition to the above are the findings of the VA 
examinations conducted in July 1988, April 1996, and April 
1999 which resulted in determinations that the veteran did 
not have PTSD.  None of these examinations resulted in a 
diagnosis of PTSD.  The Board notes that all three of the VA 
examinations were conducted by the same examiner.  

The opinions from both Dr. GCE and the VA examiner were both 
based on a discussion of the symptomatology exhibited by the 
veteran.  The Board can find no objective evidence to favor 
one opinion over the other.  The Board further notes the 
veteran is already service-connected for an anxiety disorder.  

Where the preponderance of the evidence is for the veteran's 
claim or the evidence for and against the claim is in 
equipoise, the benefit sought is to be granted.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Based on the above analysis, the 
Board finds that any reasonable doubt existing in the 
veteran's case should be resolved in his favor, thereby 
warranting entitlement to a grant of service connection for 
PTSD.  






III.  Entitlement to an initial 
compensable evaluation for residuals of a 
fracture of the right rib.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).



Disabilities of the ribs are rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Code 5297.  However, where the 
particular disability for which the veteran is service 
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345, 348 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case DC 
5297 provides for an evaluation for the removal of ribs, 
rather than for residuals of a healed fracture of the right 
rib.  The veteran's residuals of a fracture of the right rib 
are thus being evaluated by analogy under this code.  This 
code provides that a 10 percent evaluation will be assigned 
for the removal of one rib or the resection of two or more 
ribs without regeneration.  A 20 percent evaluation will be 
assigned for the removal of two ribs.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

Review of the service medical records reveals the veteran 
incurred a single incomplete fracture of the first rib as a 
result of a wall falling on him.  No pertinent abnormalities 
were noted on the report of the exit examination which was 
conducted in May 1946.  

VA outpatient treatment records are silent as to treatment 
for residuals of a fracture of a right rib.  

The transcript of an April 1999 local RO hearing has been 
associated with the claims file.  The veteran testified that 
he did not know if his right rib even bothered him any more.  
He did not have pain where the rib was fractured but he did 
have back pain.  He did not know if the back pain was related 
to his rib injury.  

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The Board finds an initial compensable evaluation for 
residuals of a fracture of the right rib is not warranted.  
The Board notes at the time of the April 1999 local RO 
hearing, the veteran testified that he did not know if his 
ribs bothered him anymore.  

He denied experiencing pain where his rib was fractured.  
There is no evidence of record demonstrating that the veteran 
currently experiences any residuals of his fracture of the 
right rib.  As there is no evidence of the current existence 
of residuals of a fracture of the right rib and as the 
veteran himself testified that the right rib was 
asymptomatic, a compensable evaluation is not warranted.  

The evidence of record does not indicate that the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Specifically, the residuals of a fracture of the right rib 
have not required frequent periods of hospitalization, and 
there is no evidence that it has it resulted in marked 
interference in employment as to render impracticable the 
application of regular schedular standards. 38 C.F.R. § 
3.321(b).  

Since the preponderance of the evidence is against his claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(a).  No question has been presented as to 
which of two evaluations would more properly classify the 
severity of the residuals of a right rib fracture.  38 C.F.R. 
§ 4.7.

The Board notes that this case involves an appeal as to the 
initial rating, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings. Id. at 9.  In the case at hand, as an 
increased rating is not warranted, the Board finds that a 
staged rating is not appropriate.


ORDER

Entitlement to service connection for traumatic arthritis of 
the right shoulder and arthritis of the lower cervical spine 
is granted.  

Entitlement to service connection for PTSD is granted.  

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right rib is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In view of the Board's grant of entitlement to service 
connection for PTSD, due process requires that the claim of 
entitlement to an evaluation in excess of 30 percent for 
anxiety disorder be remanded to the RO for further 
development and consideration in view of the change in the 
nature of the service-connected disability which now 
encompasses PTSD as well as anxiety disorder.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
will not decide the issue of entitlement to an increased 
evaluation for anxiety disorder pending a remand of the case 
to the RO for further development as follows:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to his treatment for his psychiatric 
symptomatology.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
ascertain the current nature and extent 
of severity of his PTSD with anxiety 
disorder.  Any further indicated special 
studies should be conducted.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated by the examiner in this 
regard.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by the veteran's anxiety disorder/PTSD.  

If there are other psychiatric disorders 
found, in addition to anxiety 
disorder/PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  If a psychiatric disorder(s) 
other than anxiety disorder/PTSD is or 
are found on examination, the examiner 
should offer an opinion as to whether any 
such disorder is causally or 
etiologically related to anxiety 
disorder/PTSD, and, if so related, 
whether the veteran's anxiety 
disorder/PTSD has any effect on the 
severity of any other psychiatric 
disorder.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from anxiety disorder/PTSD.  The examiner 
must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of anxiety disorder/PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 30 percent for 
the veteran's service-connected 
psychiatric disability.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

